Citation Nr: 9909312	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  94-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for internal derangement of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to July 
1945.

In an unappealed September 1947 decision, the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO) denied the veteran's claim of entitlement to 
service connection for internal derangement of the left knee 
because that disability was determined to have existed before 
service and was not aggravated by service.   

The veteran has appealed an April 1994 RO rating decision 
which held that new and material evidence had not been 
received to reopen his claim for service connection for left 
knee internal derangement.  


FINDINGS OF FACT

1.  The RO denied service connection for left knee internal 
derangement in September 1947 and advised the veteran of its 
decision and of his right to appeal it within one year 
thereof at that time.  He did not timely appeal that 
decision.  

2.  Since the September 1947 RO decision, evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.



CONCLUSIONS OF LAW

1.  The RO's September 1947 decision denying service 
connection for left knee internal derangement is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (1998).  

2.  Since the RO's September 1947 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for left knee internal 
derangement is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether new and material 
evidence has been submitted which is sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder.

Initial Matter

It appears that the veteran's VA claims folder was misplaced 
for a period or periods of time.  Attempts were made by the 
RO to reconstruct the claims folder.  Ultimately, the 
original claims folder was located, and information contained 
in the reconstructed claims folder was added.  The veteran 
was informed of this by letter from the RO in June 1997.

The veteran asserts that there is an incomplete record.  The 
Board notes that he has not indicated with specificity the 
existence of any additional evidence.  A review of the 
evidence discloses the veteran's entire original claims 
folder, with originals of records from service.  Moreover, a 
search for additional records in January 1998 turned up only 
duplicates of evidence which had previously been considered, 
and an search for Surgeon General's Office records was 
negative.  

The Board is cognizant of the veteran's concern over missing 
records, particularly under the circumstances of this case.  
However, in the opinion of the Board, all pertinent records 
have been obtained and no additional evidentiary development 
is needed.

In the interest of clarity, the Board will discuss the 
relevant law and VA regulations. The factual background of 
this case will then be reviewed. The Board will then analyze 
the issue on appeal.

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  

Every wartime veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  History of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations of inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone with regard 
to the basic character, origin, and development of such 
injury or disease but should be based on thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with particular regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded due probative value in light of medical 
evidence and principles.  38 C.F.R. § 3.304(b)(2).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306 (b) 
(1998).

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998);  Hodge v. West, 155 F. 
3d 1356  (Fed. Cir. 1998).


The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). The Court has held that this presumption of 
credibility is not unlimited. Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible. Duran v. Brown, 7 Vet. App. 216, 220 
(1994).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, U.S. Vet. App. No. 1534 (Feb. 17, 1999), the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

Failure to report for VA examination

38 C.F.R. § 3.326(a) (1998) provides, in part, that 
individuals for whom examinations have been authorized and 
scheduled are required to report to such examinations.  38 
C.F.R. § 3.655 (1998) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations. 
That regulation at (a) provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken. At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Factual background

The Board will first review the evidence of record upon which 
the RO relied in denying the veteran's claim in September 
1947.  Evidence which has been added to the veteran's claims 
folder since September 1947 will then be described.

The "old" evidence

A February 1944 entrance examination showed the veteran's 
extremities to be normal.  

In May 1945, the veteran presented with complaints of left 
knee pain.  He reported that he was constantly aware of pain 
throughout the left knee, and that it had begun four years 
earlier (while he was a civilian).  He had reportedly first 
noticed left knee pain after sitting for several hours in the 
same position while making a transcontinental automobile 
trip.  Since then and under similar circumstances, his knee 
would become severely painful.  He had no history of injury 
to the knee, and it was noted that his duties were not 
arduous.  A physician who was consulted felt that the veteran 
definitely had loose medial cartilage which might be torn.  A 
left medial chondrectomy was recommended.  It was opined that 
the veteran had a left knee joint internal derangement which 
had existed prior to service.  

A July 1945 report of medical survey is of record.  The 
veteran's medical history, to include onset of left knee pain 
four years earlier while he was a civilian, was reported.  
examination revealed point tenderness over the anterior 
medial meniscus and slight palpable movement of the cartilage 
with motion of the knee.  A pneumoarthrogram revealed some 
irregularity in the shadow of the medial meniscus and no 
other pathology.  It was opined that surgery or other 
treatment would not restore the veteran to a state of 
physical fitness which would enable him to carry out all the 
duties of his rating.  Discharge from service was 
recommended.  It was opined that the veteran did not have a 
disability which was incurred in the line of duty, but rather 
that the left knee disorder had existed prior to service and 
had not been aggravated by service.  

An interim hospital record dated in June 1945 indicated that 
the veteran declined the knee surgery which had been 
suggested.  It again opined that the veteran had left knee 
joint internal derangement which had existed prior to service 
and had not been aggravated by service.  

The veteran filed a claim for service connection for left 
knee internal derangement in July 1947, indicating that he 
had not been treated for his left knee before or since 
service, and that he had been working since service without 
any time lost.  

The RO denied service connection for left knee internal 
derangement in September 1947, finding that service medical 
records showed conclusively that the veteran's left knee 
disability had existed prior to service and that no condition 
of service had aggravated it.  The veteran was informed of 
that decision, as well of his right to appeal, by letter 
dated September 12, 1947.  He did not appeal the decision.  


The additional evidence

Since the September 1947 RO decision, additional evidence has 
been added to the record.

VA medical records dating from 1986 to 1987 show painful 
osteoarthritis of both knees.  

In June 1997, the veteran argued that since he had been found 
fit for service and was then later discharged as unfit due to 
his knee problem, service connection was warranted.  

A duplicate of the July 1945 report of medical survey which 
was previously considered was received in March 1998.  

The veteran failed to report for a VA examination to evaluate 
his knee disability in June 1998.

Analysis

Initially, the Board observes that in June 1994, the veteran 
denied that he had ever filed a claim for service connection 
previously, and he denied that he was ever informed by the RO 
that his claim had been denied in September 1947.  

The United States Court of Veterans Appeals (Court) has 
defined a presumption of administrative regularity as 
follows: "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  

In this case, since there is a VA claim form bearing the 
veteran's signature and date stamped as received by the RO in 
July 1947, it is presumed that he filed a claim at that time.  
His recent uncorroborated assertion of non-filing does not 
rebut that presumption.  Next, there is also a presumption 
that the veteran was correctly mailed the September 1947 
decision notice and appeal rights letter which the copy of 
the letter in the claims folder indicates VA mailed to him at 
that time.  The letter was mailed to the veteran's last known 
address of record, which was the one indicated in his July 
1947 claim form.  The copy of the letter which was put in his 
claims folder in September 1947 is presumptive evidence that 
he received the letter notifying him of the September 1947 
decision and of his right to appeal it.  There is no 
indication that the letter was mailed to an incorrect 
address, such as a return from the United States Post Office.  
Thus, the presumption that the notice was mailed to and 
received by him has not been rebutted.   

The Board observes that the veteran was scheduled for a 
clarifying VA physical examination in June 1998.  He did not 
report for the examination.  Under the pertinent regulation, 
discussed above, the Board will decide the claim on the 
evidence currently of record.  38 C.F.R. § 3.655 (1998).

In this case, there were previously of record service 
department medical opinions which had been based upon 
consideration of the veteran's reported history, on clinical 
findings and on medical judgment, from which service 
physicians had concluded that the veteran's left knee joint 
internal derangement had clearly and unmistakably existed 
prior to service and had not been aggravated by service.  

There was no medical evidence, other than the service 
examination in 1944, indicating that the left knee had been 
normal prior to service, and there was no medical evidence of 
record that the pre-service internal derangement had been 
aggravated by service.  

In order for there to be new and material evidence, the 
veteran would have to show that his current left knee 
disability began during service or that a pre-existing left 
knee disability chronically increased in severity in service.  
A medical opinion indicating that the veteran's left knee 
internal derangement either was the result of disease or 
injury which was incurred in service, or medical evidence 
showing that the pre-service disability chronically increased 
in severity in service would be required under 
38 C.F.R. § 3.156.

The duplicate of the July 1945 report of medical survey which 
has been received was previously considered in 1947, so 
obviously it is not new and material evidence.  See Jandoc v. 
Brown, 8 Vet. App. 476, 482 (1996).

Additional medical evidence which has been submitted since 
the September 1947 RO denial which has not previously been 
considered documents ongoing knee pathology and does not 
pertain to the question of incurrence or aggravation of the 
veteran's left knee disability in service.  As such, it is 
not new and material under 38 C.F.R. § 3.156.

The veteran has stated in June 1994 that he had arthroscopic 
surgery in 1945 at the Naval hospital that conducted the 
Medical Survey, but the in-service hospital records indicate 
instead that he declined to have surgery, and there is no 
evidence of record that such surgery was done.  Moreover, 
even if the credibility of the veteran's statement is 
presumed, see Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992), this does not answer the question as to whether a 
pre-existing left knee disability was aggravated by service.

The veteran's has asserted, in substance, that because his 
service entrance physical examination was normal and then 
later, he was found unfit for duty, he is entitled to service 
connection for a left knee disability.  In essence, this is a 
statement to the effect that his knee disability began during 
service.  As such, it is a repetition of a contention he made 
in filing his original claim for VA benefits in July 1947.  
In that form, the veteran stated that his left knee 
disability began in February 1945.  The veteran's contention 
was thus considered and rejected by the RO in September 1947 
and cannot be considered to be new and material evidence.
 
In short, the evidence submitted since the September 1947 RO 
decision is not new and material.  That is, evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.  Since the veteran has not submitted 
the requisite new and material evidence, the September 1947 
RO rating decision remains final, the claim may not be 
reopened, and the benefit sought on appeal remains denied.  
See 38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 
3.156, 20.1103 (1998).  

Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.    

In adjudicating this claim, the RO applied the standard 
enunciated by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).   See the August 1998 Supplemental Statement 
of the Case.  This standard has since been rendered invalid 
by the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened.  With respect to due 
process considerations, the veteran was given the provisions 
of 38 C.F.R. § 3.156, which Hodge says must be applied, in 
the June 1994 Statement of the Case.  The Board concludes 
that the veteran has been adequately informed of the basis 
for the RO's decision, that he was accorded ample opportunity 
to present his claim fully, and that any error by the RO in 
adjudicating the claim under the now invalidated Colvin 
standard could not have been prejudicial. A remand so that 
the RO could apply the Hodge standard therefore would serve 
no useful purpose.  


ORDER

New and material evidence not having been received, the prior 
claim of entitlement to service connection for left knee 
internal derangement remains denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  To the extent that the presumption of credibility discussed in Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992) applies [and the Board believes that it does not, since the veteran's statements concern a procedural 
matter and are not evidentiary in nature], the Court has held that this presumption of credibility is not 
unlimited.  Specifically, the Court has stated that Justus does not require the VA to consider patently 
incredible evidence to be credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).
  The Court's now invalidated position in Colvin was that evidence is "material" where it, first, is "relevant to 
and probative of the issue at hand" and, second, where it is of "sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and 
old, would change the outcome."   


